The sole issue presented by this appeal for determination is whether the notice given by the mayor, pursuant to an ordinance of the city of Eudora calling a special election on April 8, 1930, to vote on an $8,000 bond issue for the purpose of constructing a public hall in said town, meets the requirement for such notices provided in Amendment number 16 to the Constitution of the State.
No newspaper was printed within the corporate limits of Eudora, so the notice in question was inserted in the Chicot Spectator, a weekly newspaper printed in Lake Village, Arkansas, which had a general and bona fide circulation in Eudora, and about one-half of which was devoted to the news of Eudora, being edited by a local reporter or editor.
The form or subject-matter of the notice is not attacked or questioned, but appellant contends that it is void and of no effect because the newspaper in which same was inserted for the required time was not printed in the corporate limits of Eudora. The provision in Amendment number 16 to the Constitution relative to the notice is as follows:
"Notice of said election shall be given by the mayor by advertisement weekly for at least four times, in some newspaper published in said municipality, and having a bona fide circulation therein; the last publication to be not less than ten days prior to the date of said election." *Page 834 
We do not think the word "published" as used in the amendment is altogether synonymous with the word "printed." If that meaning alone should be attributed to the word "published," in the connection in which used, it follows that the people intended by the passage of the amendment to deny cities in which a weekly newspaper is not printed the privilege of voting bonds to build a public hall. Certainly it was not the intention of the people to penalize a city simply because a weekly newspaper was not printed therein. The intention was to accord to all cities the privilege, by a majority vote of the electors, of issuing bonds to build a public hall. As there is nothing in the amendment to indicate that the people intended to discriminate between cities of the State relative to voting bonds to construct a public hall, the word "published" should not be restricted in meaning so as to result in such a discrimination. The common and ordinary meaning of the word "published," according to Webster's New International Dictionary, is "to make public, to make known to the people in general." The newspapers might be printed but never published. It is only published when put in general circulation. The proper and correct meaning of the word "published," as used in the amendment, is that the notice must be inserted for the required time in a newspaper that will make the special election and the date thereof a public matter or known to the people in the city affected. In the instant case the notice was promulgated or proclaimed in a newspaper that had five hundred subscribers in the corporate limits of Eudora, and about one-half of which was devoted to the news of said town, being edited by a local reporter or editor.
This court has adopted a liberal rule governing the sufficiency of notices of special elections. Wheat v. Smith, 50 Ark. 266, 7 S.W. 161; Hogins v. Bullock,92 Ark. 67, 121 S.W. 1064, 19 Ann. Cas. 822. We think the liberal rule announced in the cases cited should be applied to the instant case, because in doing so the true *Page 835 
intent of the people in the adoption of the amendment will be reflected in the construction of the word "published" in the connection used without doing violence to the language and context. If the word "published" should be restricted in its meaning to the meaning of its synonym "printed" then the intent of the people would not be reflected in the construction.
No error appearing, the judgment is affirmed.
Mr. Justices SMITH and MEHAFFY dissent.